ICJ_135_PulpMills_ARG_URY_2007-01-23_ORD_01_NA_03_FR.txt. 26




     OPINION DISSIDENTE DE M. LE JUGE AD HOC TORRES
                       BERNÁRDEZ



   Accord et désaccord avec l’ordonnance — Question de la compétence prima
facie de la Cour et de la recevabilité de la demande présentée par l’Uruguay
— Les thèses argentines sur l’incompétence et sur l’irrecevabilité ne trouvent
justification ni dans le faits de l’espèce ni dans le droit applicable — Accord avec
la conclusion de l’ordonnance sur la compétence de la Cour pour connaître de la
demande uruguayenne — Question de l’existence d’un risque de préjudice irré-
parable aux droits en litige de l’Uruguay et de l’urgence d’y remédier — Droit
de l’Uruguay de construire l’usine Orion à Fray Bentos — Droit de l’Uruguay
à ce que la Cour décide du différend — Les arguments uruguayens sur les ques-
tions relatives à la responsabilité internationale de l’Argentine relèvent du fond
du différend et non pas de cette procédure incidente — Existence d’un « risque
actuel » de préjudice irréparable aux droits en cause de l’Uruguay — Pouvoir de
la Cour en vertu de l’article 41 du Statut d’examiner si les circonstances de
l’affaire exigent l’indication de mesures conservatoires — A la lumière de la
situation créée par les faits qui sont à l’origine de la demande uruguayenne, la
Cour aurait dû indiquer dans le dispositif de l’ordonnance deux mesures conser-
vatoires : a) la première, similaire à la première mesure sollicitée par l’Uruguay
indiquant à l’Argentine de faire cesser et de prévenir sur son territoire la fer-
meture, le blocage de la circulation ou l’entrave à celle-ci sur les routes d’accès
aux ponts internationaux qui relient les deux Etats afin de préserver le droit de
l’Uruguay de construire l’usine Orion à Fray Bentos ainsi que l’intégrité du
règlement judiciaire en cours ; b) la seconde basée sur le contenu de la deuxième
mesure sollicitée par l’Uruguay afin d’éviter l’aggravation ou l’extension du dif-
férend, mais adressée aux deux Parties — Rejet de la troisième mesure sollicitée
par l’Uruguay.

   1. L’Argentine ayant décidé de faire objection à la compétence de la
Cour pour connaître de la demande en indication de mesures conserva-
toires soumise par l’Uruguay, le 29 novembre 2006, dans l’affaire relative
à des Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uru-
guay) ainsi qu’à la recevabilité de la demande uruguayenne, la Cour a dû
trancher tout d’abord la question de la compétence et de la recevabilité
avant de pouvoir se prononcer sur le fond de la demande, c’est-à-dire sur
l’indication ou non des mesures conservatoires sollicitées par l’Uruguay.
Je partage entièrement les motifs et les conclusions de la Cour sur la com-
pétence et la recevabilité. En revanche, je ne partage pas entièrement les
motifs, et certainement pas les conclusions de l’ordonnance en ce qui
concerne la question de fond. C’est pour cela que j’ai voté contre l’ordon-
nance.

                                         *
27

27       USINES DE PÂTE À PAPIER (OP. DISS. TORRES BERNÁRDEZ)


   2. La demande en indication de mesures conservatoires de l’Uruguay
du 29 novembre 2006 signale dès son introduction qu’elle est soumise en
application de l’article 41 du Statut de la Cour et de l’article 73 de son
Règlement et que les mesures conservatoires demandées « sont requises
d’urgence afin de protéger les droits de l’Uruguay en cause dans la pré-
sente instance contre un préjudice imminent et irréparable, et d’éviter que
le différend ne s’aggrave ». Par la suite, la demande développe les motifs
sur lesquels elle se fonde, les conséquences qu’entraînerait son rejet et les
trois mesures conservatoires sollicitées (Règlement, art. 73, par. 2).
D’autre part, dans son paragraphe 25, la demande renvoie à la base de
compétence de la Cour invoquée par l’Argentine dans sa requête intro-
ductive d’instance en l’affaire relative à des Usines de pâte à papier sur le
fleuve Uruguay (Argentine c. Uruguay) du 4 mai 2006 et dans sa demande
en indication de mesures conservatoires de la même date.
   3. C’est sur la base de l’article 60 du statut du fleuve Uruguay de 1975
que la Cour avait conclu, dans son ordonnance du 13 juillet 2006, à sa
compétence prima facie pour connaître de l’affaire ci-dessus et, donc,
pour examiner la demande en indication des mesures conservatoires que
lui avait présentée alors l’Argentine. L’Uruguay n’a contesté à aucun
moment la compétence prima facie de la Cour dans l’affaire et sa demande
en indication de mesures conservatoires invoque également l’article 60 du
statut du fleuve Uruguay comme base de la compétence prima facie de la
Cour. En outre, l’Uruguay n’a pas non plus présenté d’objection ou
d’exception relative à la recevabilité de la requête argentine introductive
d’instance. Ainsi, dans l’espèce, ne se pose aucune question préliminaire
pour ce qui est de la recevabilité prima facie de la requête argentine, tout
comme cela avait été le cas dans l’affaire relative à la Frontière terrestre
et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria),
mesures conservatoires, ordonnance du 15 mars 1996 C.I.J. Recueil
1996 (I), p. 21, par. 32-33).
   4. Cependant, l’Argentine conteste aujourd’hui la compétence de la
Cour pour connaître de la demande en indication de mesures conserva-
toires de l’Uruguay ainsi que la recevabilité de la demande uruguayenne.
Au cours des audiences, ses conseils ont déployé beaucoup plus d’efforts
pour démontrer l’incompétence de la Cour et l’irrecevabilité de la
demande uruguayenne qu’à réfuter la preuve de l’existence d’un risque de
préjudice irréparable aux droits en cause et de l’urgence. L’on est allé
jusqu’à affirmer que la Cour était « manifestement incompétente » et à
mentionner des exemples de cas d’incompétence manifeste où la Cour
décida la radiation de l’affaire du rôle.
   5. Mais, ces efforts ne pouvaient aboutir car la demande uruguayenne
n’est pas une demande principale, c’est-à-dire une requête introductive
d’une nouvelle affaire ni, non plus, une sorte de prétendue demande
reconventionnelle sans connexité directe avec l’objet de la requête argen-
tine introductive d’instance dans l’affaire des Usines de pâte à papier sur
le fleuve Uruguay (Argentine c. Uruguay).
   6. Les conseils argentins ont affirmé avec force que la première mesure

28

28        USINES DE PÂTE À PAPIER (OP. DISS. TORRES BERNÁRDEZ)


conservatoire demandée par l’Uruguay, à savoir celle qui sollicite que la
Cour indique à l’Argentine
     « qu’elle doit prendre toutes les mesures raisonnables et appropriées
     qui sont à sa disposition pour prévenir ou faire cesser toute interrup-
     tion du transit entre l’Uruguay et l’Argentine, notamment le blocage
     de ponts et de routes entre les deux Etats » (demande, par. 28 i)),
équivaudrait à demander à la Cour de se prononcer non pas sur le litige
initial sur le statut du fleuve Uruguay défini par la requête argentine du
4 mars 2006, mais sur un différend relatif à la liberté de circulation et à la
liberté de commerce entre les deux pays, relevant du droit matériel et des
procédures de règlement du Mercosur (traité d’Asunción et protocole
d’Olivos).
   7. En outre, il a été plaidé par l’Argentine que le fait que l’Uruguay
avait demandé à un tribunal arbitral ad hoc du Mercosur de se prononcer
sur des anciens blocages de ponts et de routes créait, en vertu des dispo-
sitions des instruments pertinents du Mercosur, une situation de forclu-
sion ou d’estoppel qui rendrait irrecevable la demande en indication de
mesures conservatoires présentée à la Cour par l’Uruguay (voir sentence
du tribunal arbitral ad hoc du Mercosur du 6 septembre 2006, annexe 2 à
la demande en indication de mesures conservatoires de l’Uruguay). A cet
argument la présente ordonnance répond, comme il se doit, que les droits
invoqués par l’Uruguay devant le tribunal ad hoc du Mercosur sont dif-
férents de ceux dont il sollicite la protection en l’espèce (ordonnance,
par. 30).
   8. La demande en indication de mesures conservatoires de l’Uruguay a
été décrite par les conseils de l’Argentine comme une demande dépourvue
de tout lien avec le statut du fleuve Uruguay, ainsi qu’avec les droits res-
pectifs des Parties au différend soumis à la Cour par l’Argentine. Elle
relèverait, a-t-on dit, d’une autre problématique, d’un autre traité, d’une
autre juridiction. Ces arguments, je regrette de le dire, ignorent la nature,
le contenu et le but de la demande uruguayenne ainsi que la portée de
l’objet de la requête argentine introductive d’instance. La demande uru-
guayenne se greffe parfaitement sur l’objet de l’affaire soumise à la Cour
par la requête argentine.
   9. Tout ce que l’Uruguay demande, dans la première conclusion, c’est
que la Cour indique à l’Argentine, en tant que souverain territorial, de
prendre, en sa qualité de Partie à la présente instance, toutes les mesures
à sa disposition qu’elle considère comme raisonnables et appropriées
pour prévenir ou faire cesser pendente lite toute interruption du transit
entre l’Uruguay et l’Argentine (y compris la fermeture, le blocage de la
circulation ou l’entrave à celle-ci sur les ponts et les routes qui relient les
deux Etats) et ce afin de préserver des droits relevant du statut du fleuve
Uruguay de 1975 qui, d’après l’Uruguay, sont en cause dans le différend,
notamment le droit de construction de l’usine Orion sur la rive uru-
guayenne du fleuve Uruguay à Fray Bentos et le droit à ce que la Cour
décide du différend que lui a soumis l’Argentine. Ainsi donc, la demande

29

29        USINES DE PÂTE À PAPIER (OP. DISS. TORRES BERNÁRDEZ)


sollicite de la Cour que celle-ci indique à l’Argentine, Etat demandeur
dans l’affaire, une mesure consistant en une injonction d’agir d’une cer-
taine manière en vue de préserver des droits revendiqués par l’Uruguay
dans sa qualité d’Etat défendeur dans la même affaire. Il n’est nullement
question d’obtenir un jugement provisionnel ou définitif sur le fond des
réclamations de l’une ou de l’autre Partie à l’instance, ou sur des récla-
mations hors sujet, mais de protéger pendente lite la substance des droits
réclamés par l’Uruguay dans l’affaire.
   10. D’autre part, la demande de l’Uruguay n’ajoute rien à l’objet du
différend tel qu’il est défini par la requête argentine introductive d’ins-
tance. Elle n’est point une demande reconventionnelle déguisée. Les
droits en litige que l’Uruguay demande à la Cour de préserver moyennant
l’indication de la mesure conservatoire ci-dessus rentrent dans l’objet du
différend tel que délimité par la requête argentine, ses moyens de droit et
ses conclusions. Dans le paragraphe 2 de la requête argentine, l’objet du
différend est défini dans les termes suivants :
        « Le différend porte sur la violation par l’Uruguay des obligations
     qui découlent du statut du fleuve Uruguay ... au sujet de l’autorisa-
     tion de construction, la construction et l’éventuelle mise en service de
     deux usines de pâte à papier sur le fleuve Uruguay. Ceci, tout en pre-
     nant particulièrement compte des effets desdites activités sur la qua-
     lité des eaux du fleuve Uruguay et sa zone d’influence. »
Quant aux moyens de droit invoqués par l’Argentine, le paragraphe 24 de
la requête signale que :
        « Le droit applicable au présent différend est le statut de 1975 ainsi
     que les principes et règles conventionnels et coutumiers pertinents
     aux fins de son interprétation et de son application, en particulier les
     traités et autres engagements internationaux en vigueur à l’égard de
     l’une ou l’autre des parties auxquelles celui-ci renvoie. En vertu de
     ces dispositions, l’Uruguay a violé les obligations internationales
     suivantes : ... »
  11. Par la suite, le paragraphe 24 de la requête argentine n’énumère
pas moins de huit obligations qui auraient été violées par l’Uruguay, à
savoir :
     « a) l’obligation de prendre toute mesure nécessaire à l’utilisation
          rationnelle et optimale du fleuve Uruguay ;
       b) l’obligation d’informer préalablement la CARU et le Gouver-
          nement de l’Argentine au sujet de la construction de deux usines
          de pâte à papier sur la rive gauche du fleuve Uruguay ;
       c) l’obligation de poursuivre les procédures prévues par le cha-
          pitre II du statut de 1975 en ce qui concerne la réalisation
          de « tous ouvrages suffisamment importants pour affecter la
          navigation, le régime du fleuve ou la qualité des eaux » ;
       d) l’obligation de ne pas autoriser la construction des ouvrages

30

30        USINES DE PÂTE À PAPIER (OP. DISS. TORRES BERNÁRDEZ)


         projetés sans avoir préalablement suivi la procédure prévue par
         le statut de 1975 ;
      e) l’obligation de préserver le milieu aquatique et d’empêcher la
         pollution, en adoptant les mesures appropriées, y compris en
         recourant aux meilleures pratiques environnementales et aux
         meilleures technologies disponibles, conformément aux accords
         internationaux applicables et en harmonie avec les directives et
         recommandations des organismes techniques internationaux ;
      f) l’obligation de ne pas causer de dommages environnementaux
         transfrontaliers sur la rive opposée et les zones d’influence du
         fleuve ;
      g) l’obligation de ne pas frustrer l’utilisation du fleuve à des fins
         licites ; et
      h) autres obligations découlant du droit international général,
         conventionnel et coutumier, tant procédurales que de fond,
         nécessaires à l’application du statut de 1975 ».

  12. Finalement, « sur la base de l’exposé des faits et des moyens juri-
diques qui précèdent », les conclusions du paragraphe 25 1) de la requête
de l’Argentine demandent à la Cour de dire et juger :
     « 1. Que l’Uruguay a manqué aux obligations lui incombant en ver-
          tu du statut de 1975 et des autres règles de droit international
          auxquelles ce statut renvoie, y compris mais pas exclusivement :
          a) l’obligation de prendre toute mesure nécessaire à l’utilisa-
              tion rationnelle et optimale du fleuve Uruguay ;
          b) l’obligation d’informer préalablement la CARU et l’Argen-
              tine ;
          c) l’obligation de se conformer aux procédures prévues par le
              chapitre II du statut de 1975 ;
          d) l’obligation de prendre toutes mesures nécessaires pour pré-
              server le milieu aquatique et d’empêcher la pollution et
              l’obligation de protéger la biodiversité et les pêcheries, y
              compris l’obligation de procéder à une étude d’impact sur
              l’environnement, complète et objective ;
          e) les obligations de coopération en matière de prévention de
              la pollution et de la protection de la biodiversité et des pêche-
              ries. »
   13. L’objet du différend et les conclusions de la requête sont donc défi-
nis dans la requête par des formules générales très larges qui com-
prennent les droits et obligations des Parties énoncés dans un nombre
de dispositions du statut du fleuve Uruguay. Les droits dont l’Uruguay
demande la protection par l’indication de mesures conservatoires s’ins-
crivent dans cet objet et s’y greffent parfaitement. La solution du litige
au fond comportera nécessairement l’interprétation ou l’application par
la Cour de plusieurs dispositions du statut du fleuve. Cela explique, sans

31

31        USINES DE PÂTE À PAPIER (OP. DISS. TORRES BERNÁRDEZ)


doute, que la requête argentine tout comme la demande uruguayenne,
évitent dans leurs conclusions respectives le renvoi à des articles précis du
statut du fleuve Uruguay.

                                      *
   14. En matière de mesures conservatoires, la Cour exerce une compé-
tence de base exclusivement statutaire définie à l’article 41 du Statut et
cette remedial jurisdiction de la Cour n’est pas limitée, ou conditionnée,
en quoi que ce soit par le droit matériel applicable au fond du différend
ou par la portée du titre ou des titres juridictionnels gouvernant en
l’espèce la compétence de la Cour au fond. En vertu de ce pouvoir, la
Cour peut, dans les affaires qui lui sont soumises, indiquer à titre provi-
soire toutes sortes de mesures conservatoires lorsqu’elle estime que les
circonstances exigent l’adoption de la mesure en question pour préserver
pendente lite les droits de l’une ou de l’autre partie qui sont en cause dans
l’affaire dont il s’agit. Comme la Cour permanente de Justice internatio-
nale déclara en 1933, dans l’affaire concernant la Réforme agraire polo-
naise et minorité allemande (mesures conservatoires), d’après le texte de
l’article 41 du Statut, la condition essentielle et nécessaire pour que des
mesures conservatoires puissent, si les circonstances l’exigent, être indi-
quées, est que ces mesures tendent à sauvegarder les droits objets du dif-
férend dont la Cour est saisie (C.P.J.I. série A/B nº 58, p. 177).

   15. Ainsi, dans l’affaire du Différend frontalier (Burkina Faso/Répu-
blique du Mali), le titre juridictionnel applicable était un compromis qui
octroyait compétence à une chambre de la Cour seulement pour définir le
tracé de la frontière entre les deux pays dans une zone contestée définie
par le compromis, le droit appliqué par la Chambre pour trancher le dif-
férend étant les principes et les règles de droit international relatifs aux
délimitations terrestres. Lorsque l’affaire était en délibéré, des incidents
graves ont opposé les forces armées des deux pays et la Chambre a été
appelée à indiquer des mesures conservatoires. Ce faisant, elle n’a été nul-
lement limitée dans cette tâche par la portée de sa compétence au fond ni
par le droit matériel applicable au différend frontalier en question, comme
le montrent bien les mesures énoncées dans le dispositif de l’ordonnance
du 10 janvier 1986 (C.I.J. Recueil 1986, p. 11-12). Or, personne n’a
jamais contesté la compétence de la Chambre pour ce faire sur la seule
base de l’article 41 du Statut de la Cour.
   16. Dans l’affaire de la Frontière terrestre et maritime entre le Came-
roun et le Nigéria (Cameroun c. Nigéria), la compétence de la Cour était
fondée sur des déclarations faites par les deux Etats en application du
paragraphe 2 de l’article 36 du Statut de la Cour, mais l’objet du diffé-
rend soumis par le Cameroun fut défini par les requêtes du demandeur
comme étant seulement une délimitation de la frontière terrestre et mari-
time entre les deux pays. Lorsque, pendente lite, des actions armées
graves se sont produites sur l’un des territoires qui était l’objet de la pro-

32

32        USINES DE PÂTE À PAPIER (OP. DISS. TORRES BERNÁRDEZ)


cédure devant la Cour, le Cameroun demanda que l’on indique les mesures
conservatoires suivantes :
     « 1) [que] les forces armées des Parties se retireront à l’emplacement
          qu’elles occupaient avant l’attaque armée nigériane... ;
       2) les Parties s’abstiendront de toute activité militaire le long de la
          frontière jusqu’à l’intervention de l’arrêt de la Cour ;
       3) les Parties s’abstiendront de tout acte ou action qui pourrait
          entraver la réunion des éléments de preuve dans la présente ins-
          tance » (C.I.J. Recueil 1996 (I), p. 18, par. 20).
Le fait que l’objet des mesures conservatoires demandées par le Came-
roun ne correspondait pas avec la définition de l’objet du différend au
fond n’a pas été considéré comme étant une cause d’irrecevabilité de sa
demande en indication de mesures conservatoires car le but des mesures
sollicitées était la préservation, à titre provisoire, des droits du Cameroun
au fond. Et ces exemples pourraient être multipliés.
   17. Ainsi, la recevabilité matérielle d’une demande en indication de
mesures conservatoires n’est fonction, en règle générale, que de la vérifi-
cation par la Cour de ce que le but de la mesure sollicitée soit véritable-
ment la conservation à titre provisoire du droit ou des droits en cause
dans le différend, car l’exercice par la Cour du pouvoir qu’elle tient de
l’article 41 du Statut vise seulement à protéger les droits en litige devant
le juge en attendant l’arrêt définitif sur le fond. La jurisprudence confirme
cette conclusion. Par exemple, dans l’affaire concernant la Réforme
agraire polonaise et minorité allemande (mesures conservatoires), la
demande du Gouvernement allemand fut rejetée parce que les mesures
sollicitées ne tendaient uniquement à sauvegarder l’objet du différend ou
l’objet de la demande principale elle-même, tels qu’ils avaient été soumis
à la Cour par la requête allemande introductive d’instance. Devant la
Cour actuelle, la demande en indication de mesures conservatoires de la
Guinée-Bissau dans l’affaire relative à la Sentence arbitrale du 31 juillet
1989 fut rejetée du fait que « les droits allégués dont il est demandé qu’ils
fassent l’objet de mesures conservatoires [n’étaient] pas l’objet de l’ins-
tance pendante devant la Cour sur le fond de l’affaire » (C.I.J. Recueil
1990, p. 70, par. 26). Pour d’autres exemples, voir aussi l’affaire du Pla-
teau continental de la mer Egée (C.I.J. Recueil 1976, p. 11, par. 34) et
l’affaire relative à l’Application de la convention pour la prévention et la
répression du crime de génocide (Bosnie-Herzégovine c. Serbie-et-Mon-
ténégro) (C.I.J. Recueil 1993, p. 19, par. 35).
   18. La situation décrite ci-dessus ne se présente point dans cette pro-
cédure incidente. Le lien nécessaire entre la demande en indication de
mesures conservatoires de l’Uruguay et la substance de l’affaire soumise
par l’Argentine est clair. Aucune autre question matérielle de « connexité »,
juridique ou de fait, qui entraverait la recevabilité d’une demande comme
la demande uruguayenne n’existant, il ne reste qu’à traiter de l’argument
argentin de la « connexité » formelle basée sur l’invocation d’un défaut de
précision de la demande uruguayenne sur « les droits dont la conservation

33

33        USINES DE PÂTE À PAPIER (OP. DISS. TORRES BERNÁRDEZ)


serait à assurer par les mesures sollicitées ». Il suffit de rappeler à ce pro-
pos que cette formule, incorporée aux Règlements de 1936, 1946 et 1972,
ne figure plus au paragraphe 2 de l’article 73 du Règlement en vigueur où
elle a été sciemment remplacée par l’expression « la demande indique les
motifs sur lesquels elle se fonde », ce que fait certainement la demande
uruguayenne dans ses paragraphes 2 à 23.
   19. Les thèses juridiques à la base des plaidoiries argentines relatives à
l’incompétence de la Cour et/ou l’irrecevabilité de la demande uru-
guayenne ne nous paraissent pas non plus acceptables du fait qu’en der-
nière analyse elles conduisent à un découpage du pouvoir que la Cour
tient de l’article 41 du Statut, sans aucun avantage apparent pour les
Etats, pris dans leur ensemble, ou pour l’exercice par la Cour de sa juri-
diction conservatoire ou d’urgence.
   20. A la lumière de l’ensemble des considérations précédentes, ainsi
que des motifs pertinents de l’ordonnance, je suis entièrement d’accord
avec la conclusion de la Cour sur la question de la compétence, receva-
bilité y comprise, qui est énoncée au paragraphe 30 de l’ordonnance.

                                       *
   21. Le rejet par la Cour des exceptions soulevées par l’Argentine à la
compétence de la Cour et à la recevabilité de la demande en indication de
mesures conservatoires de l’Uruguay implique évidemment que les droits
que l’Uruguay invoque, en tant que partie au statut du fleuve Uruguay
de 1975 — et dont il demanda la préservation moyennant l’indication de
mesures conservatoires par la Cour —, ne sont pas prima facie des droits
inexistants ou des droits hors litige. Ils sont des droits en litige, bien plau-
sibles, suffisamment importants et sérieux pour mériter d’être éventuelle-
ment l’objet de mesures de protection face à des comportements d’une
partie qui risqueraient de leur porter atteinte. Je considère donc que la
demande uruguayenne en indication de mesures conservatoires satisfait le
critère dit du fumus boni juris ou du fumus non mali juris (voir l’opinion
individuelle du juge Abraham jointe à l’ordonnance du 13 juillet 2006
dans l’affaire relative à des Usines de pâte à papier sur le fleuve Uruguay
(Argentine c. Uruguay), C.I.J. Recueil 2006, p. 24).
   22. Il ne s’agit maintenant plus que de voir si, compte tenu des circons-
tances de l’affaire telles qu’elles se présentent aujourd’hui d’après les
informations en possession de la Cour, la conservation des droits invo-
qués par l’Uruguay dans sa demande exige ou non l’indication des me-
sures conservatoires sollicitées ou, éventuellement, d’autres mesures
conservatoires.

                                       *
  23. La Cour a déclaré maintes fois que son pouvoir d’indiquer des
mesures conservatoires, conformément à l’article 41 de son Statut, pré-
suppose qu’un « préjudice irréparable » ne doit pas être causé aux droits

34

34        USINES DE PÂTE À PAPIER (OP. DISS. TORRES BERNÁRDEZ)


en litige au cours de la procédure judiciaire et qu’il s’ensuit que « la Cour
doit se préoccuper de sauvegarder par de telles mesures les droits que
l’arrêt qu’elle aura ultérieurement à rendre pourrait éventuellement recon-
naître, soit au demandeur soit au défendeur » (voir, par exemple, Applica-
tion de la convention pour la prévention et la répression du crime de
génocide (Bosnie-Herzégovine c. Serbie et Monténégro), mesures conser-
vatoires, ordonnance du 8 avril 1993, C.I.J. Recueil 1993, p. 19, par. 34).
Mais évidemment il n’est pas nécessaire pour indiquer des mesures conser-
vatoires que le « préjudice » lui-même se soit déjà produit, car la finalité
des mesures conservatoires est essentiellement « préventive ».
   24. Il suffit qu’il existe un « risque » sérieux de préjudice irréparable
aux droits en cause, qu’au vu des circonstances de l’affaire — y compris
la situation de l’Etat en danger de le subir —, pour que la Cour inter-
vienne. C’est pour cela qu’il est bien établi dans la jurisprudence de la
Cour que les mesures conservatoires ont pour objet de faire face non pas
au « préjudice irréparable » comme tel, mais au « risque d’un préjudice
irréparable » aux droits en cause. Et c’est bien ce « risque » et l’« urgence »
d’y remédier qui doivent être démontrés lorsqu’il s’agit des mesures sol-
licitées par l’une ou l’autre des parties à l’affaire.
   25. Avant d’aborder la question centrale de l’existence ou non d’un
« risque de préjudice irréparable » en l’espèce, il convient de rappeler que
les conseils de l’Uruguay ont parfois soulevé des questions de responsa-
bilité internationale qui, à mon avis, relèvent du fond du différend. Par
exemple, en rapport avec l’imputabilité de certains faits à l’Argentine ou
avec la qualification d’un comportement déterminé de l’Argentine comme
un fait international illicite. Je ne tiens donc pas compte de ces observa-
tions et déclarations dans mes considérations ci-dessous sur l’existence en
l’espèce d’un « risque de préjudice irréparable » aux droits en cause de
l’Uruguay. Dans cette procédure incidente, ce sont les faits qui comptent.
Je tâcherai donc de répondre à la question relative à l’existence du risque
en m’appuyant essentiellement sur des éléments de faits.

                                      *
   26. La notion de « préjudice irréparable » n’a pas fait l’objet d’une défi-
nition abstraite par la Cour. Mais elle se dégage de la jurisprudence et
l’on peut aussi en trouver des définitions dans les plaidoiries et dans la
doctrine (voir, par exemple, CR 2006/54, p. 46 et suiv.). Pour ce qui est de
l’« irréparabilité », je suis d’accord avec la conclusion générale de Mme le
juge Higgins, dans sa déclaration au nom du Royaume-Uni dans l’affaire
relative à des Questions d’interprétation et d’application de la convention
de Montréal de 1971 résultant de l’incident aérien de Lockerbie, dans le
sens que « préserver l’intégrité et l’effectivité de la décision sur le fond
semble donc bien être l’élément central des réflexions de la Cour lorsqu’elle
se demande si les circonstances appellent l’indication de mesures conser-
vatoires » (ibid., CR 92/3 du 26 mars 1992). Quant au « préjudice », la
jurisprudence de la Cour emploie le terme dans un sens plutôt large et

35

35        USINES DE PÂTE À PAPIER (OP. DISS. TORRES BERNÁRDEZ)


flexible. Certainement, il ne se réduit pas, il s’en faut, à des préjudices ou
des dommages d’ordre économique.
   27. Pour la majorité des juges dans l’affaire, l’Uruguay n’aurait pas
démontré le risque du préjudice irréparable aux droits en cause et/ou
l’imminence de ce risque, c’est-à-dire l’urgence. C’est le motif sur lequel
se fonde la Cour dans la présente ordonnance afin de rejeter au fond la
première mesure conservatoire demandée par l’Uruguay (ordonnance,
par. 40-43). Je suis en désaccord avec cette conclusion. Les événements
décrits dans l’ordonnance emportent pour moi un risque, bien actuel et
grave, de préjudice irréparable non seulement à des droits déterminés
revendiqués par l’Uruguay dans l’instance, mais aussi à la bonne admi-
nistration de la justice internationale. Dans cette affaire, les « circons-
tances » dont il est question à l’article 41 du Statut de la Cour consti-
tuent vraiment un unicum. Elles exigent l’indication de mesures bien
adaptées à l’espèce, c’est-à-dire fortement particularisées. En effet, il
n’arrive pas souvent que l’Etat défendeur se trouve exposé à subir, en
tant que « litigant », des préjudices économiques, sociaux et politiques
comme résultat des mesures ayant un but coercitif adoptées par des res-
sortissants de l’Etat demandeur dans le territoire de ce dernier. Ces me-
sures coercitives ont en effet, en l’espèce, le but déclaré de causer l’arrêt
de la construction de l’usine de pâte à papier Orion ou sa délocalisation,
c’est-à-dire de porter préjudice au principal droit en cause pour l’Uru-
guay dans l’affaire.
   28. Et il n’est pas non plus fréquent qu’un Etat demandeur « tolère »
une telle situation, en invoquant une politique interne de persuasion
et non pas de répression à l’égard de ses mouvements sociaux et en s’abs-
tenant, par ce motif, d’adopter les mesures de « due diligence » que le
droit international général impose en la matière au souverain territorial
et, en tout premier lieu, l’obligation de ne pas laisser utiliser son terri-
toire aux fins d’actes contraires aux droits d’autres Etats (Détroit de
Corfou, fond, arrêt, C.I.J. Recueil 1949, p. 22). Le fait que, dans
l’espèce, les droits revendiqués par l’Uruguay, que visent les asam-
bleístas de Gualeguaychú et de sa zone environnante, soient des « droits
en litige » devant la Cour, ne change point lesdites obligations
de l’Argentine.
   29. D’autre part, en tant que Partie à l’instance, l’Argentine a l’obliga-
tion de procédure d’adopter un comportement vis-à-vis de l’autre Partie
qui n’anticipe pas la décision finale de la Cour sur les « droits en litige »
dans l’affaire qu’elle-même a soumise à la Cour. En tout cas, la situation
se dégrade trop de jour en jour pour que la Cour puisse mettre fin à la
présente procédure incidente en déclarant tout simplement — comme
dans l’ordonnance du 13 juillet 2006 — que les circonstances, telles
qu’elles se présentent actuellement à la Cour, ne sont pas de nature à exi-
ger l’exercice de son pouvoir d’indiquer des mesures conservatoires en
vertu de l’article 41 du Statut. Depuis la fin novembre 2006, les circons-
tances sont bien différentes. Elles appellent à l’exercice par la Cour de son
pouvoir d’indiquer des mesures conservatoires pour préserver les droits

36

36       USINES DE PÂTE À PAPIER (OP. DISS. TORRES BERNÁRDEZ)


de l’Uruguay en cause et pour renverser la tendance prononcée à l’aggra-
vation et à l’extension du différend.

                                     *
   30. Malgré les considérations précédentes, la Cour, au paragraphe 43
de l’ordonnance, conclut que les circonstances de l’espèce ne sont pas de
nature à exiger l’indication de la première mesure conservatoire deman-
dée par l’Uruguay, tendant à « prévenir ou faire cesser l’interruption de la
circulation » entre les deux Etats, et notamment le « blocage des ponts et
des routes » qui les relient.
   31. Cette conclusion est motivée dans les paragraphes 40 et 42 de
l’ordonnance par les considérations suivantes :
1) en dépit des barrages, la construction de l’usine Botnia a considéra-
   blement progressé depuis l’été 2006 et est à présent à un stade avancé ;

2) il a été également démontré que d’autres itinéraires avaient été utilisés
   pour la circulation des touristes et le transport des marchandises, y
   compris des matériaux nécessaires aux ouvrages de l’usine Botnia ;
3) la construction de l’usine se poursuit ;
4) la Cour — sans examiner la question de savoir si les barrages peuvent
   avoir causé ou peuvent continuer de causer des dommages à l’écono-
   mie uruguayenne — n’est pas convaincue, au vu de ce qui précède,
   que ces barrages pourraient causer un préjudice irréparable aux droits
   que l’Uruguay prétend en l’espèce tirer du statut de 1975 en tant que
   tels ; et
5) il n’a pas été démontré que, quand bien même il existerait un risque de
   préjudice aux droits allégués par l’Uruguay en l’espèce, celui-ci serait
   imminent.
   32. Ces considérations ne mettent pas en cause la matérialité des faits
comme tels concernant les barrages des routes d’accès aux ponts interna-
tionaux. Cependant, la Cour n’y voit pas un « risque imminent » de pré-
judice irréparable au droit de l’Uruguay de construire pendente lite
l’usine Orion à Fray Bentos. Je suis en désaccord avec cette conclusion de
l’ordonnance parce qu’elle est fondée sur un « réductionnisme » du concept
de « risque imminent d’un préjudice irréparable » (les italiques sont de
moi) ainsi que de la portée des « droits de l’Uruguay en cause » dans
l’affaire.
   33. Ce « réductionnisme » s’explique par le fait que la Cour s’est abs-
tenue — à tort, à mon avis — d’examiner la question de savoir si les bar-
rages ont causé et/ou peuvent continuer de causer des préjudices écono-
miques et sociaux à l’Uruguay. Pourtant, c’était la raison d’être de la
demande en indication de mesures conservatoires de l’Uruguay. L’Uru-
guay a demandé l’indication de mesures conservatoires justement pour se
protéger des dommages considérables causés au commerce et au tourisme
uruguayens inhérents à la situation créée par les barrages. Pourquoi dis-je

37

37        USINES DE PÂTE À PAPIER (OP. DISS. TORRES BERNÁRDEZ)


à tort ? Parce que les barrages ont été établis par leurs auteurs dans le but
de ce que l’Uruguay paie un prix pour permettre la continuation de la
construction de l’usine Orion à Fray Bentos, c’est-à-dire un « péage ».
L’Uruguay est en effet placé par ces événements — tolérés par l’Argen-
tine — devant le dilemme suivant : soit il arrête la construction de l’usine,
soit il paie un « péage » de nature économique et sociale pour continuer la
construction de l’usine.
   34. Les choses étant ce qu’elles sont, le fait que la construction de
l’usine se poursuive n’est pas de nature à écarter le « risque de préjudice »
aux droits de l’Uruguay mis en cause par les barrages. Au contraire, le
préjudice représenté par ledit « péage » devient, chaque jour qui passe,
plus lourd. D’autre part, il y a une relation, indubitable et reconnue,
entre les faits qui créent objectivement le « péage » et le « droit » revendi-
qué par l’Uruguay de construire l’usine à Fray Bentos en attendant la
décision finale de la Cour. Or, la défense de ce droit par l’Uruguay n’est
nullement assujettie à aucune sorte de « péage » par le statut du fleuve
Uruguay de 1975 ou par la procédure de la Cour. En outre, le « péage »
soulève un problème de sécurité car les agissements des asambleístas sont
une source d’alarme et de tension sociale pouvant éventuellement être la
cause d’incidents frontaliers et transfrontaliers.
   35. Le « péage » en question s’analyse essentiellement comme un lucre
cessant pour l’économie de l’Uruguay qui est porteur d’un « risque de
préjudice » pour les droits qu’il défend dans la présente affaire sur la base
du statut du fleuve Uruguay, notamment le droit à continuer à construire
l’usine Orion à Fray Bentos et le droit à ce que le différend juridique qui
divise l’Argentine et l’Uruguay à propos des usines de pâte à papier soit
décidé en conformité avec l’article 60 du statut du fleuve. Comme il a été
reconnu par la Cour « il se peut [en effet] que des événements privent
ensuite la requête de son objet » (Actions armées frontalières et transfron-
talières (Nicaragua c. Honduras), compétence et recevabilité, arrêt, C.I.J.
Recueil 1988, p. 95, par. 66). Par exemple, certaines conclusions de la
requête argentine du 4 mai 2006 sont déjà dépassées par les événements,
le projet de l’usine CMB de ENCE ayant déménagé à Punta Pereyra sur
la rive uruguayenne du Rio de la Plata. Voilà le « risque du préjudice »
aux droits en cause pour l’Uruguay dans l’affaire. La paix sociale est très
appréciée par les entreprises industrielles. Les asambleístas en sont bien
au courant, comme le prouve le fait qu’ils ont commencé le blocage
actuel de routes et de ponts peu après l’approbation du projet Orion de
Botnia par la Banque mondiale et ses institutions de crédit.
   36. Le préjudice en question est, par sa nature même, irréparable car,
comme cela a été déclaré au cours des audiences par les conseils de l’Uru-
guay, l’arrêt de la Cour ne pourra faire revenir Orion à Fray Bentos si
Botnia décidait de partir. Ce n’est pas le cas en ce moment même, mais la
question n’est pas là. Ce qui compte c’est le « risque du préjudice » et ce
risque est bien présent. L’Argentine n’a pas pris les mesures qui s’im-
posent pour mettre fin à la situation créée objectivement par les barrages
et pour en empêcher la répétition à l’avenir. En outre, il est urgent d’élimi-

38

38        USINES DE PÂTE À PAPIER (OP. DISS. TORRES BERNÁRDEZ)


ner le « préjudice irréparable » étant donné qu’il y a bien plus qu’un
« risque plus ou moins imminent ». Il s’agit en effet d’un « risque actuel »
pour l’Uruguay qui existe et se développe d’une façon continue depuis la
fin de novembre 2006 avec les conséquences fâcheuses que l’on peut ima-
giner pour un développement économique soutenable du pays.
   37. Ce « risque actuel » porte également atteinte au droit invoqué par
l’Uruguay à ce que le différend soit décidé par la Cour conformément à
l’article 60 du statut du fleuve Uruguay et non pas unilatéralement. La
nécessité de protéger ce droit dès maintenant n’est pas douteuse pour moi
car la durée du préjudice créé par le « péage » menace l’intégrité même du
règlement judiciaire du différend. Il n’est écrit nulle part qu’un Etat
défendeur doit supporter une telle situation pour faire valoir son droit
dans une affaire devant la Cour. D’ailleurs, dans la pratique de la Cour,
il y a des exemples de mesures conservatoires indiquées en application du
principe de la bonne administration de la justice internationale.
   38. Ajoutons que le préjudice causé à l’économie uruguayenne par les
barrages n’est nullement un préjudice que l’Uruguay est censé subir en
vertu du droit matériel applicable au différend juridique devant la
Cour — c’est-à-dire le statut du fleuve Uruguay de 1975 — ni non plus en
vertu du Statut ou du Règlement de la Cour ou d’une décision de celle-ci,
étant donné que l’ordonnance du 13 juillet 2006 rejeta la demande en
indication de mesures conservatoires soumise par l’Argentine le 4 mai 2006
lors du dépôt de sa requête.
   39. En outre, l’on n’est pas prima facie devant une hypothèse de dam-
num sine injuria esse potest. L’Uruguay a un droit d’action pour deman-
der que cessent les barrages et les agissements des asambleístas qui
causent le préjudice signalé à son économie, et l’Argentine a des obliga-
tions particulières en la matière en tant qu’Etat sur le territoire duquel les
faits en question sont commis ainsi qu’en tant qu’Etat partie à la présente
instance. Il est surprenant que, pour le moment, ces deux qualités n’aient
pas poussé les autorités argentines à mettre fin aux barrages des routes
argentines d’accès aux ponts internationaux placés par des groupes de
citoyens argentins organisés qui déclarent ouvertement que l’objectif
poursuivi par leur action est que l’Uruguay arrête la construction d’Orion
à Fray Bentos ou qu’il délocalise l’usine ailleurs. Les devoirs de l’Argen-
tine en la matière existent objectivement comme résultat de la localisation
géographique des événements générateurs du risque d’un préjudice irré-
parable en territoire de la République argentine et de la nationalité des
asambleístas.
   40. La question de la construction d’Orion à Fray Bentos est un des
éléments du différend juridique sur l’interprétation et l’application du
statut du fleuve Uruguay de 1975 que la République argentine a demandé
à la Cour de régler. Or, si l’on se place, comme il se doit, dans le contexte
de ce statut, qui est un traité bilatéral entre l’Argentine et l’Uruguay, on
constate prima facie, dès son article premier, que l’utilisation rationnelle
et optimale du fleuve, dans le strict respect des droits et des obligations
découlant des traités et autres engagements internationaux en vigueur à

39

39        USINES DE PÂTE À PAPIER (OP. DISS. TORRES BERNÁRDEZ)


l’égard de l’une ou l’autre des Parties, est un principe de base du traité et
un objectif du statut du fleuve.
   41. Cela étant, je ne peux que conclure prima facie qu’il existe égale-
ment une relation juridique entre : 1) les faits relatifs aux barrages de
routes et de ponts par les asambleístas, tolérés par les autorités argen-
tines, 2) le risque actuel d’un préjudice irréparable pour les droits de l’Uru-
guay en cause, 3) le principe de l’utilisation rationnelle et optimale du
fleuve Uruguay et de ses eaux, y compris à des fins industrielles dans le
respect du régime du fleuve et la qualité de ses eaux (statut de 1975,
art. 27), et 4) le règlement judiciaire des différends du statut. Cette rela-
tion juridique est pour moi largement suffisante dans cette procédure
incidente pour que la Cour puisse indiquer des mesures conservatoires en
vue de mettre fin aux barrages en question. Ma conclusion est confirmée
par les conclusions de la requête introductive d’instance dans lesquelles
l’Argentine prie la Cour de dire et juger que « l’Uruguay a manqué aux
obligations lui incombant en vertu du statut de 1975 et des autres règles
de droit international auxquelles ce statut renvoie, y compris mais pas
seulement... » (ordonnance, par. 3).
   42. A la lumière des considérations précédentes, et compte tenu des
arguments et de la documentation présentés par les Parties, j’estime que
les circonstances de l’espèce sont de nature à indiquer la première mesure
conservatoire sollicitée par l’Uruguay, à savoir que l’Argentine doit
prendre :
     « toutes les mesures raisonnables et appropriées qui sont à sa disposi-
     tion pour prévenir ou faire cesser l’interruption de la circulation
     entre l’Uruguay et l’Argentine, notamment le blocage de ponts et de
     routes entre les deux Etats ».

                                      *
   43. Ainsi, je suis en désaccord avec le rejet par l’ordonnance de la pre-
mière mesure conservatoire demandée par l’Uruguay. Et je le suis égale-
ment en ce qui concerne la non-indication dans le dispositif de l’ordon-
nance d’une mesure conservatoire tendant à éviter l’aggravation ou
l’extension du différend ou d’en rendre le règlement plus difficile, ques-
tion posée par la deuxième mesure conservatoire sollicitée par l’Uruguay.
En tout cas, le motif (ordonnance, par. 49 et 50) sur la base duquel
l’ordonnance rejette l’indication de la deuxième mesure conservatoire
demandée par l’Uruguay ne m’empêche pas de le faire, car je viens de
conclure ci-dessus que je considère que les circonstances et les conditions
pour l’indication de la première mesure conservatoire demandée par
l’Uruguay sont remplies.
   44. J’estime que les circonstances particulières de l’affaire — y compris
celles postérieures aux audiences qui sont dans le domaine public —
appellent l’indication urgente de mesures provisoires relatives à la non-
aggravation et à la non-extension du différend adressées aux deux Parties.
Sur ce dernier aspect, je m’éloigne donc de la formulation donnée par

40

40        USINES DE PÂTE À PAPIER (OP. DISS. TORRES BERNÁRDEZ)


l’Uruguay à la deuxième mesure qu’il sollicite. Je le fais en application de
l’article 75, paragraphe 2, du Règlement de la Cour.
   45. La jurisprudence de la Cour des dernières années a souligné toute
l’importance du pouvoir de la Cour d’indiquer des mesures conserva-
toires en vue d’empêcher l’aggravation ou l’extension du différend indé-
pendamment des demandes des parties. Par exemple, en 1996 — avant
donc l’arrêt en l’affaire LaGrand —, les motifs de l’ordonnance indiquant
des mesures conservatoires dans l’affaire de la Frontière terrestre et mari-
time entre le Cameroun et le Nigéria disaient déjà :
     « indépendamment des demandes en indication de mesures conserva-
     toires présentées par les parties à l’effet de sauvegarder des droits
     déterminés, la Cour dispose, en vertu de l’article 41 de son Statut, du
     pouvoir d’indiquer des mesures conservatoires en vue d’empêcher
     l’aggravation ou l’extension du différend quand elle estime que les
     circonstances l’exigent (cf. Différend frontalier, mesures conserva-
     toires, ordonnance du 10 janvier 1986, C.I.J. Recueil 1986, p. 9,
     par. 18) » (C.I.J. Recueil 1996 (I), p. 22, par. 41).
Des déclarations similaires ont été également incorporées dans les motifs
d’autres ordonnances postérieures à l’affaire LaGrand (voir C.I.J. Recueil
2003, p. 111, par. 39).
   46. En tout cas, les circonstances de la présente affaire tendant à
s’aggraver, la Cour aurait dû indiquer des mesures conservatoires à la
charge des deux Parties pour éviter l’aggravation et l’extension du diffé-
rend. Si le rejet par la Cour de la première mesure sollicitée par l’Uruguay
créait un obstacle quelconque pour indiquer une mesure de ce genre dans
le dispositif de la présente ordonnance, la Cour aurait pu s’appuyer sur le
droit international, à savoir sur le
     « « principe universellement admis devant les juridictions internatio-
     nales et consacré d’ailleurs dans maintes conventions ... d’après
     lequel les parties en cause doivent s’abstenir de toute mesure sus-
     ceptible d’avoir une répercussion préjudiciable à l’exécution de la
     décision à intervenir et, en général, ne laisser procéder à aucun acte,
     de quelque nature qu’il soit, susceptible d’aggraver ou d’étendre le
     différend » (Compagnie d’électricité de Sofia et de Bulgarie, ordonnance
     du 5 décembre 1939, C.P.J.I. série A/B nº 79, p. 199) » (LaGrand
     (Allemagne c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 2001,
     p. 503, par. 103).

                                     *

   47. Finalement, je suis d’accord avec l’ordonnance pour ce qui est du
rejet de la troisième mesure conservatoire sollicitée par l’Uruguay, mais
non pas pour le motif indiqué (ordonnance, par. 51). Je rejette la troi-
sième mesure parce qu’elle manque de précision et qu’elle n’est pas suf-

41

41       USINES DE PÂTE À PAPIER (OP. DISS. TORRES BERNÁRDEZ)


fisamment concrète et parce que j’estime que les circonstances de l’affaire
à l’heure actuelle n’exigent pas l’indication d’une mesure d’une portée
aussi vaste.

                                     *
   48. En bref, je suis d’accord avec la conclusion de l’ordonnance concer-
nant la compétence prima facie de la Cour pour connaître de la demande
en indication de mesures conservatoires de l’Uruguay et sur le rejet de la
troisième mesure sollicitée. En revanche, je suis en désaccord avec l’ordon-
nance en ce qui concerne le rejet de la première mesure sollicitée ainsi que
sur le rejet de la deuxième mesure reformulée de façon à l’adresser aux
deux Parties. Ces deux points de désaccord m’ont empêché de voter en
faveur de l’ordonnance.

                                (Signé) Santiago TORRES BERNÁRDEZ.




42

